EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eddie Scott on 2/24/2021.
The application has been amended as follows: 
	In the claims:

Claim 4 was replaced with the following:
Claim 4. A method of producing an energetic system, comprising the steps of:
providing a support material comprising fuel constituents;
	providing thermite explosive constituents;
	providing an additive manufacturing system, wherein said additive manufacturing system comprises:
a print head configured to extrude a print stream of said support material,
a motion controller configured to move said print head,
a build platform, and/or
a build platform motion controller configured to move said build platform;
printing a matrix with a multiplicity of open areas with said additive manufacturing system, wherein said matrix is made from said support material comprising said fuel constituents extruded from said print head; and


Reasons for Allowance
	Claim 4 is allowed. 
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 4 is that the prior art fails to provide any teachings, suggestions, motivations, or other rations to arrive at using the claimed additive manufacturing device to fabricate a matrix with a multiplicity of open areas out a support material comprising fuel constituents and, in a separate step not limited to additive manufacturing, filling said multiplicity of open areas with an infill material comprising thermite explosive constituents. 
	
FULLER PG Publication No. 20130042596 (of record) is considered the closest prior art reference of record. FULLER discloses a method of producing an energetic system, comprising the steps of. 
providing a support material (Figure 4, 402, 410, 412, 414) comprising fuel constituents (¶ 84 and ¶90);
	providing an additive manufacturing system, wherein said additive manufacturing system comprises:
a print head (404, ¶ 84) configured to extrude a print stream of said support material (¶ 84),
a motion controller (a computer/processor/memory 428, 430, 432 in Figure 4, respectively) configured to move said print head (¶ 88),

a build platform motion controller (same controller or a portion of such controller configured to control the build platform)  configured to move said build platform (¶88);
printing a matrix (see structure in Figure 2) with a multiplicity of open areas (222; ¶101) with said additive manufacturing system (¶100), wherein said matrix being made from said support material comprising said fuel constituents extruded from said print head (¶103); and
FULLER fails to disclose providing thermite explosive constituents and filling said multiplicity of open areas with an infill material to produce said energetic system, wherein said infill material comprises said thermite explosive constituents.
The following references are relevant because they disclose additive manufacturing energetic systems; however, these fail to remedy the above deficiencies:
	HUSBAND PG Publication No. 20170246800;
	JONES US Patent No. 9453479 (of record); and
	DANFORTH PG Publication No. 20160355447;
	A subsequent search failed to return a reference which would remedy the above deficiencies.
Therefore, claim 4 is allowable because the prior art fails to provide any teachings, suggestions, motivations, or other rations to arrive at using the claimed additive manufacturing device to fabricate a matrix with a multiplicity of open areas out a support material comprising fuel constituents and, in a separate step not limited to additive manufacturing, filling said multiplicity of open areas with an infill material comprising thermite explosive constituents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Response to Arguments
	Applicant's remarks, together with the above Examiner's Amendment, render all previous objections and rejections moot. Therefore, all previous objections and rejections are withdrawn. Claim 4 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743